In an action to declare an appropriation by the State of New York of a certain parcel of land owned by plaintiffs void and to enjoin the construction of an access road thereon, plaintiffs appeal from so much of an order of the Supreme Court, Orange County, dated August 29, 1969, as denied their motion for summary judgment; and defendants cross appeal from so much of the same order as denied their cross motion for summary judgment. Both sides conceded on the oral argument of the appeal that no issue of fact is presented herein. Order modified, on the law, by (1) striking from the first ordering paragraph (which denied plaintiffs’ motion) the words “ and that the issues between the parties be resolved at a plenary trial ”, and (2) striking from the second ordering paragraph (which denied defendants’ cross-motion) the words “ denied and that the issues between the parties be resolved at a plenary trial ”, and substituting therefor the words “ granted and it is declared that the appropriation is for a public purpose and is legal and valid.” As so modified, order affirmed, without costs. In our opinion, the appropriation of plaintiffs’ land is for a public purpose. The public generally *1008will have the absolute right to use the proposed connection to the Sunnybrook Farm and Banks properties and will also have access thereto from Ridge Road. That the road may be of primary benefit to those property owners whose property abuts it does not serve to convert a public use to a private one (Boss v. State of New York, 30 A D 2d -681, affd. 23 N Y 2d 807). Christ, P. J., Munder, Martuscello, Latham and Kleinfeld, JJ., concur.